        Case 18-05693-hb Doc 224-1 Filed 11/23/20 Entered 11/23/20 09:51:58                                        Desc
                      Generic Text Order: Notice Recipients Page 1 of 1
                                                   Notice Recipients
District/Off: 0420−7                   User: admin                           Date Created: 11/23/2020
Case: 18−05693−hb                      Form ID: 950BNC                       Total: 14


Recipients of Notice of Electronic Filing:
ust         US Trustee's Office         USTPRegion04.CO.ECF@usdoj.gov
tr          Gretchen D. Holland           ecf@upstate13.com
aty         A. Todd Darwin           tdarwin@holcombebomar.com
aty         F. Lee O'Steen         lee@osteenlawfirm.com
aty         Gentry Collins         gentry.collins@brockandscott.com
aty         Linda Barr         linda.k.barr@usdoj.gov
aty         Robert B. Wallace          bwallace@nexsenpruet.com
aty         Suzanne Taylor Graham Grigg           sgrigg@nexsenpruet.com
aty         Travis E. Menk          travis.menk@brockandscott.com
                                                                                                              TOTAL: 9

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Melissa Arletta Hogan       1005 Clarkson Street    Rock Hill, SC 29730
cr          PRA Receivables Management, LLC          PO Box 41021       Norfolk, VA 23541
cr          PennyMac Loan Services, LLC         3043 Townsgate Road, #200       Westlake Village, CA 91361
res         UpRight Law        79 W Monroe St        10th Floor     Chicago, IL 60603
aty         Mark T Lavery        Law Solutions Chicago LLC      dba UpRight Law LLC          79 W Monroe St 10th
            Floor       Chicago, IL 60603
                                                                                                              TOTAL: 5
